     Case 2:20-cv-00816-KJM-AC Document 10 Filed 06/19/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT
 8                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    CYMEYON HILL,                                      No. 2:20-cv-0816 KJM AC P
11                          Plaintiff,
12             v.                                        ORDER
13    SACRAMENTO COUNTY,
14                          Defendant.
15

16            Plaintiff, a civilly committed individual proceeding pro se and in forma pauperis, seeks

17   relief pursuant to 42 U.S.C. § 1983. By order filed April 30, 2020, the undersigned screened the

18   original complaint, found it did not state a claim for relief, and gave plaintiff an opportunity to

19   file an amended complaint. ECF No. 5. Plaintiff has now filed a first amended complaint. ECF

20   No. 8.

21      I.          Statutory Screening

22            The federal in forma pauperis statute authorizes federal courts to dismiss a case if the

23   action “(i) is frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or

24   (iii) seeks monetary relief against a defendant who is immune from such relief.” 28 U.S.C.

25   § 1915(e)(2).

26            “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the

27   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of

28   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550
                                                         1
     Case 2:20-cv-00816-KJM-AC Document 10 Filed 06/19/20 Page 2 of 4

 1   U.S. 544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
 2   In order to survive dismissal for failure to state a claim, a complaint must contain more than “a
 3   formulaic recitation of the elements of a cause of action;” it must contain factual allegations
 4   sufficient “to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555
 5   (citations omitted). “‘[T]he pleading must contain something more . . . than . . . a statement of
 6   facts that merely creates a suspicion [of] a legally cognizable right of action.’” Id. (alteration in
 7   original) (quoting 5 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure §
 8   1216 (3d ed. 2004)).
 9             “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
10   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
11   Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual
12   content that allows the court to draw the reasonable inference that the defendant is liable for the
13   misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). In reviewing a complaint under this
14   standard, the court must accept as true the allegations of the complaint in question, Hosp. Bldg.
15   Co. v. Trs. of the Rex Hosp., 425 U.S. 738, 740 (1976) (citation omitted), as well as construe the
16   pleading in the light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor,
17   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969) (citations omitted).
18      II.       Complaint
19             The first amended complaint alleges that defendant Sacramento County violated
20   plaintiff’s First Amendment right to petition the court when it failed to properly train and
21   supervise Sacramento County Superior Court Judge Michael Savage, who is alleged to have
22   denied plaintiff a hearing on his petition for restoration of sanity. ECF No. 8 at 3. Plaintiff
23   acknowledges that Judge Savage is personally entitled to immunity for his decisions, but asserts
24   that Sacramento County should be held responsible for the denial because it is the policymaker
25   and failed to properly train and supervise the judge. Id.
26      III.      Failure to State a Claim
27             “[M]unicipalities and other local government units . . . [are] among those persons to
28   whom § 1983 applies.” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978). However, “a
                                                          2
     Case 2:20-cv-00816-KJM-AC Document 10 Filed 06/19/20 Page 3 of 4

 1   municipality can be liable under § 1983 only where its policies are the ‘moving force [behind] the
 2   constitutional violation.’” City of Canton v. Harris, 489 U.S. 378, 389 (1989) (alteration in
 3   original) (quoting Monell, 436 U.S. at 694 and Polk County. v. Dodson, 454 U.S. 312, 326
 4   (1981)). There must be “a direct causal link between a municipal policy or custom and the
 5   alleged constitutional deprivation.” Id. at 385.
 6             Plaintiff alleges that Sacramento County is liable based on the actions of a superior court
 7   judge. However, California superior courts are state agencies and their judges state agents or
 8   employees. Hyland v. Wonder, 117 F.3d 405, 413 (9th Cir. 1997) (citation omitted). Sacramento
 9   County is therefore not responsible for the supervision or training of superior court judges. See
10   Franceschi v. Schwartz, 57 F.3d 828, (9th Cir. 1995) (county not responsible for training or
11   supervision of municipal court judges because courts and judges are controlled by the state).1
12   Because the county is not responsible for the superior court judge’s actions and, as plaintiff has
13   acknowledged, Judge Savage is entitled to immunity,2 the complaint fails to state a claim for
14   relief and should be dismissed without leave to amend.
15       IV.      No Leave to Amend
16             If the court finds that a complaint or claim should be dismissed for failure to state a claim,
17   the court has discretion to dismiss with or without leave to amend. Leave to amend should be
18   granted if it appears possible that the defects in the complaint could be corrected, especially if a
19   plaintiff is pro se. Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir. 2000) (en banc); Cato v.
20   United States, 70 F.3d 1103, 1106 (9th Cir. 1995) (“A pro se litigant must be given leave to
21   amend his or her complaint, and some notice of its deficiencies, unless it is absolutely clear that
22   the deficiencies of the complaint could not be cured by amendment.” (citing Noll v. Carlson, 809
23   F.2d 1446, 1448 (9th Cir. 1987))). However, if, after careful consideration, it is clear that a claim
24
     1
        The State of California is not a proper defendant either. See Quern v. Jordan, 440 U.S. 332
25   (1979) (§ 1983 does not abrogate the states’ Eleventh Amendment immunity); Will v. Michigan
26   Dept. of State Police, 491 U.S. 58 (1989) (states are not “persons” who can be sued for damages
     under § 1983).
     2
27      Judges acting within the course and scope of their judicial duties are absolutely immune from
     liability for damages under § 1983, Pierson v. Ray, 386 U.S. 547, 553-55 (1967), and Judge
28   Savage’s decision to deny plaintiff a hearing falls squarely within the scope of judicial duties.
                                                        3
     Case 2:20-cv-00816-KJM-AC Document 10 Filed 06/19/20 Page 4 of 4

 1   cannot be cured by amendment, the Court may dismiss without leave to amend. Cato, 70 F.3d at
 2   1105-06.
 3           The undersigned finds that, as set forth above, the complaint fails to state a claim upon
 4   which relief may be granted and that due to the nature of the claims, amendment would be futile.
 5   The complaint should therefore be dismissed without leave to amend.
 6      V.      Plain Language Summary of this Order for a Pro Se Litigant
 7           It is being recommended that your complaint be dismissed without leave to amend
 8   because the county is not responsible for the judge’s actions and the judge has immunity.
 9           Accordingly, IT IS HEREBY RECOMMENDED that the first amended complaint be
10   dismissed without leave to amend for failure to state a claim.
11           These findings and recommendations are submitted to the United States District Judge
12   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
13   after being served with these findings and recommendations, plaintiff may file written objections
14   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
15   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
16   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
17   (9th Cir. 1991).
18   DATED: June 19, 2020
19

20

21

22

23

24

25

26

27

28
                                                        4
